

                                                                                    EXHIBIT
10.27
 
 
OPTION AND LICENSE AGREEMENT
 
The University of Chicago, an Illinois not-for-profit corporation with principal
offices at 5801 South Ellis Avenue, Chicago, Illinois, 60637 (the “University”),
and UR Labs, Inc., a California corporation with principal offices at 10901
North Torrey Pines Road, La Jolla, California 92037 (“URL”), enter into this
Agreement this ___ day of _________, 1985.
 
The University represents that it is the sole owner of the entire right, title
and interest to [*], and that it has the full authority and right to grant
licenses thereunder and to grant rights thereto to URL as stated herein. The
patent is based upon research performed by [*]. URL is interested in
investigating the possibilities of developing, testing and marketing a
pharmaceutical utilizing the invention and, if possible, securing additional
patent protection covering the Compound involved in the invention. The parties
have agreed that the University will provide URL with a four month exclusive
option to determine whether it wishes to license the patent and embark upon a
program of development and marketing.
 
NOW, THEREFORE, the parties agree as follows:
 
Section 1.  The following terms, as used in this Agreement, shall have the
meanings here ascribed to them:
 
a.  “Compound” shall mean [*] having the chemical structure [*].
 
b.  “Patents” shall mean U.S. Patent [*] as well as any patent application filed
respecting other uses of the Compound, and corresponding foreign patents.
 
c.  “Net Selling Price” shall mean invoice price fob factory less expenses
incurred in the course of business, such as, but not limited to handling,
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
 

--------------------------------------------------------------------------------

 

packaging, agents fees and commissions, taxes, freight allowances, cash
discounts, volume or trade discounts and the like.
 
Section 2.  Option.
 
a.  The University hereby grants URL an exclusive option for the period
beginning on the date of this Agreement and extending until August 31, 1985 to
acquire an exclusive license to make, use and sell the Compound. URL and the
University may extend the option by written mutual agreement. URL may exercise
the option at any time during the option period by so notifying the University
in writing, whereupon the license shall automatically come into force.
 
b.  URL, at its expense, will engage patent counsel to prepare and prosecute a
domestic patent application and such foreign applications based thereon as it
shall deem desirable, covering an additional and supplementary use of the
Compound. Such application shall be filed in the name of the inventor, [*], and
assigned to the University. Should URL elect not to exercise the option herein
granted, it shall assign whatever rights it may have in the patent applications
to the University which may proceed to prosecute the case thereafter at its
expense.
 
c.  The parties shall ascertain what the U.S. Food and Drug Administration will
require to approve a drug based upon the Compound. Any expenses of the
University in determining this information, including travel and similar
expenses of [*] will be reimbursed by URL.
 
d.  URL will explore sources of capital to undertake the further development,
testing and marketing of the Compound. Included will be an investigation of
possible support from the Small Business Innovation Research Program. URL will
further investigate sources of supply of the Compound.
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
2

--------------------------------------------------------------------------------

 



 
Section 3.  Program for Development and Marketing. Upon exercising the option
set forth in 2(a) above, URL will develop, in consultation with [*] and the
University, a plan for proceeding with the research, development, testing and
registration of a drug based upon the Compound. Such plan shall be modified as
circumstances indicate, in consultation with [*] and the University. As shall be
further agreed between the parties, some portions of the clinical or other
research to be performed for development and registration purposes may be
performed at the University under such arrangement for reimbursement of costs as
shall be agreed upon between the parties. URL shall diligently proceed with the
research, development, testing and registration and shall make every effort to
bring a useful product to market as soon as circumstances permit. URL shall
furnish status reports at least once a year, beginning one year after the
exercise of the option, showing its progress in this program. It is understood
that URL may engage [*] as a consultant on this project under terms that shall
not conflict with [*] responsibilities as a member of the faculty of the
University.
 
Section 4.  Exclusive License Agreement.
 
a.  Grant of Exclusive License.
 
1.  Upon exercise of the option granted in Section 2(a), the University grants
and conveys to URL an exclusive license, with the right to sublicense to make,
have made, use, or sell Compound and/or products incorporating Compound
worldwide under the Patents.
 
b.  Royalty.
 
1.  URL shall pay to University a royalty of ______ of the Net Selling Price for
Compound sold by URL or any sublicensee or assignee.
 
2.  University shall also receive ______________ of any revenue received by URL
from its sublicensees or assignees in a form other than royalties.
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
3

--------------------------------------------------------------------------------

 



 
c.  Royalty Payment Terms and Conditions.
 
1.  Within 60 days following the close of each quarter, URL shall provide
University a written accounting report for the quarter relating to Compound sold
and for which a royalty is due hereunder. The report shall set forth units sold
and shall indicate the quarterly amount of royalty due and payable hereunder.
 
2.  Payment of the quarterly royalty shall accompany the quarterly report.
Foreign payments should be converted to U.S. currency at the prevailing rate at
the time of payment. There shall be deducted from all such payments the amount
of any taxes which are required to be withheld therefrom by any governmental
authority.
 
3.  URL shall keep and shall require its sublicensees to keep full and accurate
books and records in sufficient detail so that royalties payable hereunder can
be properly calculated. URL shall permit and shall require its affiliates and
sublicensees to permit independent accountants designated by University, to whom
URL has no reasonable objection, to examine said books and records during
business hours for the purpose of verifying the accuracy of written reports
submitted by URL and the royalties paid or payable.
 
d.  Exclusive License Conditions.
 
To maintain any exclusive license granted hereunder as of right in a country
where Compound is covered by Patents, URL must exercise due diligence to obtain
health registration in each such country, and must commence commercial sale of
Compound within three (3) years of obtaining an approved health registration in
that country.
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
4

--------------------------------------------------------------------------------

 



 
Section 5.  Enforcement of Licensed Patents.
 
In the event URL alleges that a third party infringes a Licensed Patent, the
prima facie determination of infringement shall be made by an Independent Patent
Attorney (IPA) satisfactory to both the University and URL, at their joint cost
and expense.
 
(a) If the IPA finds that there is no prima facie evidence of infringement by
the alleged infringer, then URL’s obligation to pay royalties under this
Agreement shall continue without abatement.
 
(b) If the IPA finds prima facie evidence of the alleged infringement:
 
1) URL may elect to institute an action against such third party, in which
event:
 
(A) During the pendency of such action, URL may suspend payment of royalties
under the patent in suit in the country of such action to the extent of any
costs actually incurred in such action; and
 
(B) If URL finally prevails, it shall thereafter resume paying royalties,
subject to URL’s recovery therefrom of costs of litigation not theretofore
recovered and shall retain all damages which it may collect; and
 
(C) If URL finally loses:
 
(i) Because the third party is held not to be infringing, URL shall thereafter
resume paying royalties and shall, in addition, pay to University such royalty
payments as were suspended under the terms of Section 5(b)(1)(A) hereof.
 
(ii) Because the patent is held invalid, URL shall cease paying royalties in the
country in which such invalidity has been finally adjudicated, provided
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
5

--------------------------------------------------------------------------------

 

that Compound is covered or the use thereof is covered only by claims which have
been held invalid.
 
2) If within one hundred twenty (120) days after the determination of
prima facie infringement, URL does not elect to institute such an infringement
action, the University may elect to file such an infringement action, in which
event:
 
(A) URL shall continue to pay royalties during the pendency of the action; and
 
(B) If University finally prevails, URL shall continue to pay royalties as set
forth in Section 4, provided that if University is required to grant a license
to the infringer, then URL’s royalty rate shall be reduced to the lowest rate
granted to such an infringer;
 
(C) If the University finally loses:
 
(i) Because the third party is held not to be infringing, URL will continue to
pay royalties as set forth in Section 4 hereof;
 
(ii) Because the patent is held invalid, URL shall cease paying royalties in the
country in which such invalidity has been finally adjudicated, provided the
Compound is covered or the use thereof is covered only by claims which have been
held invalid.
 
(3) URL shall not be entitled to recover, as a credit or otherwise, royalties
paid before a final judgment of invalidity.
 
(4) If neither URL nor University elects to institute an infringement action,
URL shall not be relieved of its obligations to pay royalties hereunder.
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
6

--------------------------------------------------------------------------------

 



 
Section 6.  Term of Agreement, Termination.
 
(a) The term of this Agreement shall be from the effective date hereof until the
expiration of the option period specified in section 2(a) and subject to the
exercise of the option specified in Section 2(a) until the expiration of the
last to expire of the Licensed Patents.
 
(b) URL may terminate this Agreement, in whole or with respect to any Licensed
Patent upon thirty (30) days prior written notice.
 
(c) If URL shall at any time default in any obligation under this Agreement,
including but not limited to failing to make any report, pay any royalties or
minimums, or permit the inspection of its books and records as hereinabove
required, or fails for a period of three years from the date the option in
Section 2(a) is exercised to make substantial progress to bring the invention to
the market, and such default shall not be cured within sixty (60) days after
written notice from the University to URL specifying the nature of the default,
or in the event URL pays into escrow, royalties which have accrued hereunder,
then URL shall have the right to terminate the URL license granted to URL
hereunder by giving written notice to URL and such termination shall be
effective on the date of such notice.
 
(d) Any termination pursuant hereto shall not relieve either party of any
obligation or liability accrued hereunder prior to such termination, nor rescind
or give rise to any right to rescind anything done or any payments made or other
consideration given hereunder prior to the time of such termination.
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
7

--------------------------------------------------------------------------------

 



 
Section 7.  Warranty. University warrants and represents that it has the full
right and power to grant the options and license set forth in this Agreement and
that there are no outstanding agreements, assignments or encumbrances
inconsistent with the provisions of this Agreement. University makes no other
representation or warranty, express or implied, nor does University assume any
liability in respect to any infringement of any patent or other right of third
parties due to URL’s activities under the License.
 
Section 8.  Indemnity. URL agrees to indemnify and hold harmless University and
its employees and agents and [*] from and against any and all claims, damages
and liabilities asserted by third parties, both government and private, arising
from URL’s sale of Compound to ultimate consumers and their use thereof.
 
Section 9.  General Conditions.
 
a.  Notices. Any payment, notice or other communication required or permitted to
be made or given to either Party hereto pursuant to this Agreement shall be
sufficiently made or given on the date of mailing if sent to such Party by
certified or registered mail, postage prepaid, addressed to it at its address
set forth or to such other address as it shall designate by written notice given
to the other Party as follows:
 
In the case of University:
 
Donald Sigal, Director
Office of Sponsored Programs
The University of Chicago
970 East 58th Street
Chicago, Illinois 60637
 
In the case of URL:
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
8

--------------------------------------------------------------------------------

 



 
William Drell, Ph.D., President
UR Labs, Inc.
10901 North Torrey Pines Road
La Jolla, California 92037
 
b.  Governing Law. The validity and interpretation of this Agreement shall be
governed by the laws of the State of Illinois.
 
c.  Changes to Agreement. This Agreement may not be changed except by an
instrument in writing signed by duly authorized officers or representatives of
both of the parties hereto.
 
d.  Assignment. This Agreement shall not be assignable by URL without the prior
written consent of URL, which consent will not be unreasonably withheld, except
to a successor in ownership of all or substantially all of the business assets
of URL, and which successor shall expressly assume in writing the performance of
all the terms and conditions of this Agreement to be performed by URL.
 
e.  Prior Agreements. This instrument is the complete and final Agreement
between the parties hereunder with respect to the matters treated herein, and
supersedes all previous negotiations, agreements, commitments, writings and
understandings whether written or oral.
 
f.  Patent Marking.URL shall mark and shall require its sublicenses to mark the
packaging material for the Compound with the U.S. Patent number under which the
Compound is licensed.
 
g.  URL shall have no right to use the name or other designations of the
University in connection with any sales or promotion of Compound without the
express written consent of the University.
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
9

--------------------------------------------------------------------------------

 



 
h.  If any provision or provisions of this Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its officers as of the day and year first written.
 
UR LABS, INC.
By: /s/ William Drell
 
             William Drell
              Title: President
THE UNIVERSITY OF CHICAGO
By: /s/ Donald Sigel
 
Donald Sigel
Title: Director, Office of Sponsored  Programs
Date: June 4, 1985
Date: May 8, 1985



 


 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION




 
10

--------------------------------------------------------------------------------

 




UR LABS, INC.
 
10901 North Torrey Pines Road
 
La Jolla, California 92037
 
August 15, 1985
 
Donald Sigal, Director
Office of Sponsored Programs
University of Chicago
970 East 58th Street
Chicago, IL 60637
 
Gentlemen:
 
In accordance with Paragraph 2a. of the Option and License agreement dated May
8, 1985, UR Labs, Inc. is hereby exercising its option to acquire an exclusive
license to make, use, and sell [*] and any of its congeners under U.S. Patent
[*]. This is to take effect immediately.
 


 
UR Labs, Inc.
By: /s/ William Drell
William Drell
               President
Acknowledged,
The University of Chicago
By: /s/ Donald Sigal
Donald Sigal
Director, Office of Sponsored Programs
 
Date: Sept. 9, 1985



 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
11

--------------------------------------------------------------------------------

 

AMENDMENT TO OPTION
 
AND LICENSE AGREEMENT
 
The University of Chicago, an Illinois not-for-profit corporation (the
“University”) and U.R. Labs, Inc., a California corporation (“URL”) enter into
this agreement this 17th day of September, 1987 to amend the Agreement dated May
8, 1985 between them. The parties agree to amend Section 4, paragraph b (1) of
such agreement to read as follows:
 

 
1.
URL shall pay the University a royalty of [*] of the Net Selling Price for
Compound sold by URL or any sublicensee or assignee under a U.S. patent. URL
shall pay to the University [*] of any royalties (or income in lieu of
royalties) received by URL from licensing or assigning rights to have made, use,
or sell compound and/or products incorporating Compound under patents other than
a U.S. patent.

 
In all other respects the agreement of May 8, 1985 shall remain in effect as
previously agreed upon.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
written above.
 
UR LABS, INC.
By: /s/ William Drell
            William Drell
Its: President
THE UNIVERSITY OF CHICAGO
By: /s/ Janett Trubatch
            Janett Trubatch
Its: Associate Vice President for Research



 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
12

--------------------------------------------------------------------------------

 




SECOND AMENDMENT TO OPTION AND LICENSE AGREEMENT
 
The University of Chicago, an Illinois not-for-profit corporation (the
“University”) , ARCH Development Corporation, an Illinois not-for-profit
corporation (“ARCH”) and UR Labs, Inc., a California corporation (“URL”) enter
into this Agreement this 3rd day of March, 1989.
 
The University and URL entered into an Option and License Agreement (the
“Agreement”) dated May 8, 1985 which granted URL an option, and, if it exercised
the option, a license respecting the development and marketing of a patent or
patents identified therein (the “patent”), based on research performed by [*].
URL exercised the option in the Agreement and is exclusive licensee of the
patent. On September 17, 1987 the University and URL entered into an amendment
to the Agreement, altering royalty terms of the Agreement. Since then the
University formed ARCH to handle technology arising at the University, and ARCH
has undertaken to represent the University’s interests with respect to the
Agreement.
 
ARCH and URL have discussed a new patent application to be filed on additional
potential uses of the Compound covered by the patent. It is the purpose of this
amendment to add ARCH as a party, indicate the arrangements concerning the
additional patent application and further modify royalty terms of the Agreement.
 
THEREFORE, PARTIES AGREE AS FOLLOWS:
 
1. URL, using patent counsel of its choosing, shall prepare, file and prosecute
a domestic patent application on the new development [*], and will pay all costs
for such actions. URL shall apply for and prosecute, at its expense, such
foreign applications based on the domestic patent as in its discretion it deems
wise, which actions shall be at its expense. All such patent application,
domestic and foreign, shall be assigned to ARCH. URL shall advise ARCH of the
countries in which it will seek patent protection and permit ARCH at its expense
to apply for patent applications based on the domestic patent application in any
other countries, provided that the notice shall be early enough such that ARCH
may make such application. URL shall pay the expense of maintenance of any such
new patent application, and if it decides
 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
13

--------------------------------------------------------------------------------

 

to discontinue payment shall offer to assign the patent or patent application to
ARCH so that it may continue such patent or patent applications.
 
2. Section 4, paragraph b as amended is further amended to read as follows:
 
a. URL shall pay to the University [*] of all royalties received by URL from the
sublicensing of any patent covered by this Agreement, based on the Net Selling
Price for Compound sold. Should URL sell any product based upon the patent
directly, or through a subsidiary, it shall pay the University [*] of the Net
Selling Price for Compound sold.
 
b. URL shall pay the University [*] of any up-front fees on domestic licensing
of the patent and [*] of foreign up-front fees on current contracts or future
contracts with [*]. If ARCH finds a new sublicensee and URL executes a contract
with such licensee, URL will pay the University [*] of any up-front fees,
whether on domestic or foreign sublicenses. If URL initiates any future
sublicenses, URL will pay [*] of the up-front fees on domestic licenses and [*]
of the up-front fees on foreign licenses on such sublicenses. The arrangements
regarding up-front fees, as delineated herein, will apply also to any revenues
received by URL from the patent in any form other than royalties. The
distribution of up-front fees does not apply to [*], or fees paid to [*] to
sublicense the compound.
 
3. In recognition of ARCH’s role in this Agreement, wherever the word
“University” is used in the Agreement, the words “ARCH” shall be understood to
be inserted. However, all payments hereunder shall be made to the University and
the University and ARCH shall arrange for the appropriate distribution of such
payments between them.
 
4. Section 9 of the Agreement is amended to change the addressee for notice for
the University and add an address for notice ARCH as follows:
 
The University of Chicago
Office of Research Administration
970 East 58th Street
Chicago, Illinois 60637
 


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
14

--------------------------------------------------------------------------------

 
 
ARCH Development Corporation
The University of Chicago
1115-25 East 58th Street
Chicago, Illinois 60637
 
IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
executed by its authorized representatives as of the day and year first written.
 
UR LABS, INC.
By: /s/ William Drell
            William Drell
 
Title: President
THE UNIVERSITY OF CHICAGO
By: /s/ University of Chicago Representative
 
Date: 3/3/89
Date: 2/14/89
ARCH DEVELOPMENT CORPORATION
By: /s/ ARCH Development Corporation Representative
 
 
Date: 2/14/89
 



 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
15

--------------------------------------------------------------------------------

 

AGREEMENT RELATED TO PROGENICS’ MNTX IN-LICENSE


THIS AGREEMENT (the “Agreement”) is entered into as of this 22nd day of
December, 2005 and is effective as of the "Effective Date" by and among the
University of Chicago, acting on behalf of itself and its affiliate ARCH
Development Corporation (the “University”), Progenics Pharmaceuticals, Inc., a
corporation of the State of Delaware (“Progenics”), Progenics Pharmaceuticals
Nevada, Inc. (“ProNev”)and Wyeth, acting through its Wyeth Pharmaceuticals
Division, a corporation of the State of Delaware (“Wyeth”).


BACKGROUND


A.  The University and UR Labs, Inc., a corporation of the State of Nevada (“UR
Labs”) entered into an Option and License Agreement dated as of May 8, 1985, as
amended (the “University Agreement”), under which the University granted UR Labs
a license, with the right to sublicense, under certain patent rights and
know-how of the University;


B.  UR Labs and Progenics entered into a Sublicense Agreement dated as of
September 21, 2001 (the “UR Labs-Progenics Agreement”), under which UR Labs
granted Progenics a license, with the right to further sublicense, under certain
patent rights and know-how, including the patent rights, and know-how licensed
by the University to UR Labs under the University Agreement;


C. On December 22, 2005, UR Labs assigned the UR Labs-Progenics Agreement
together with all patent rights and know-how licensed thereunder to ProNev, a
wholly-owned subsidiary of Progenics, in connection with the acquisition of
substantially all of the assets of UR Labs by ProNev;


D.  On even date herewith, Progenics and Wyeth are entering into a License and
Co-Development Agreement (the “Progenics-Wyeth Agreement”) granting Wyeth a
license, with the right to sublicense, under certain patent rights and know-how,
including the patent rights and know-how licensed by the University to UR Labs
under the University Agreement and the patent rights and know-how licensed by
ProNev to Progenics under the UR Labs-Progenics Agreement;


E. Wyeth has requested that the University make certain acknowledgments,
consents, waivers, representations and agreements as a prerequisite to entering
into the Progenics-Wyeth Agreement;


F.  The University has requested that Progenics and ProNev make certain
acknowledgements, consents, waivers, representations and agreements as set forth
in this Agreement; and


G. The University, Progenics, and ProNev will benefit financially and otherwise
from the Progenics-Wyeth Agreement and therefore desire to make the requested

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
16

--------------------------------------------------------------------------------

 

acknowledgments, consents, waivers, representations and agreements subject to
the terms and conditions set forth below.


AGREEMENT


In consideration of the foregoing, and for other good and valuable
consideration, the sufficiency and receipt of which are acknowledged by the
parties, the parties agree as follows:



1.  
Definitions



Unless specifically defined in the text of this Agreement, all capitalized terms
used in this Agreement shall have the meanings ascribed to them below:


Compound. “Compound” means [*] which is chemically defined as [*], and its
pharmacologically acceptable salts, together with their solvates, hydrates,
hemihydrates, metabolites, pro-drugs, esters, and if applicable, any isomers or
racemates thereof, [*]. The “Compound” does not include the Excluded Molecules.


Control or Controlled. “Control” or “Controlled” means with respect to any
material, item of information, or intellectual property right, the possession,
whether by ownership or license, of the right to grant a license or other
equivalent right with respect thereto.


Effective Date. “Effective Date” means the date on which all of the following
shall have occurred: (1) this Agreement shall have been duly executed and
delivered by all of the Parties hereto;and (2) the Progenics-Wyeth Agreement
shall have been duly executed and delivered by Progenics and Wyeth and shall be
in full force and effect.


Excluded Molecules.“Excluded Molecules” means [*], chemically defined as [*],
and its pharmacologically acceptable salts, together with their solvates,
hydrates, hemihydrates, metabolites, pro-drugs, esters, and if applicable, any
isomers or racemates thereof, [*].

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
17

--------------------------------------------------------------------------------

 





Patent Rights. “Patent Rights” means any and all (a) U.S. or foreign patents,
(b) U.S. or foreign patent applications, including, without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, renewals, and all patents granted thereon, (c) all U.S. or foreign
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including, without
limitation, supplementary protection certificates or the equivalent thereof, and
(d) any other form of government-issued right substantially similar to any of
the foregoing.


Product. “Product means any product containing the Compound as an active
ingredient.


University Compound. “University Compound” means [*], which, for clarity,
includes the Compound.


University Patents.“University Patents” means those patents and patent
applications listed on Schedule 2.10 to this Agreement; and any other patents
and patent applications owned by the University (whether solely or jointly with
others) which claim one or more [*], or processes for preparing one or more [*],
or intermediates for preparing one or more [*], or uses of one or more [*], or
dosage, packaging or means of delivery for one or more [*]; as well as all
continuations, continuations-in-part, divisions, patents of addition, reissues,
renewals or extensions of any of the foregoing, in each case to the extent that
they claim the University Compound or [*].


University Know-How. “University Know-How” means all technology and information,
including without limitation methods, processes, techniques, compounds,
drawings, indications, data, results of tests or studies (including clinical
studies previously performed with respect to the University Compound, expertise
and trade secrets, whether patentable or not, relating to the University
Compound or necessary or useful for the commercialization of Products, existing
on the date hereof or at any time during the term of this Agreement, which is
owned or controlled by University.

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
18

--------------------------------------------------------------------------------

 




2.  
University Acknowledgments, Consents, Waivers, Representations, Warranties, and
Agreements



2.1.  Reservation of University Rights. In making this Agreement, the University
reaffirms, and where appropriate each provision shall be read to be subject to,
the University’s reservation to itself, subject to the rights granted pursuant
to the University Agreement, of the worldwide right to (i) practice the
inventions claimed in the University Patents, and (ii) make, have made, use,
import, offer to sell and sell, transfer and disclose the University Compound,
the University Patents and the University Know-How in each case solely for
educational and non-commercial research purposes, which it may choose in its own
discretion and without payment to any party therefore.


2.2.  Consent to Progenics-Wyeth Agreement. The University acknowledges that it
has reviewed the Progenics-Wyeth Agreement and hereby consents to Progenics’
grant of the sublicense to Wyeth pursuant to the Progenics-Wyeth Agreement.


2.3.  Scope of License Under University Agreement. The University acknowledges
and agrees that subject to the reservation in Section 2.1, pursuant to the
University Agreement, the University granted to UR Labs an exclusive license
under all rights in and to the University Compound, the University Patents and
the Unversity Know-How. The University further acknowledges that, to the
knowledge of the senior management of its technology transfer office (UCTech),
as of this date, it does not own any patent, patent application, or other
intellectual property rights not included in the rights granted to UR Labs under
the University Agreement that would be infringed (or if issued or granted would
be infringed) by the commercialization of the Compound as contemplated by the
Progenics-Wyeth Agreement.


2.4.  University Agreement in Effect; No Breach. The University Agreement is in
full force and effect. The University will notify Progenics and Wyeth of any
breach of the University Agreement by ProNev or other termination event or
termination of which the University has knowledge. The University acknowledges
that, as of the Effective Date of this Agreement, to its knowledge UR Labs and
ProNev are current in all payment obligations required by the University
Agreement, and the University irrevocably waives any claims to the contrary.


2.5.  Waiver of Claims. The University irrevocably waives any claims that, prior
to the Effective Date, UR Labs or ProNev failed to satisfy any of the diligence
requirements set forth in Section 3 of the University Agreement. The University
irrevocably waives any claims that, prior to the Effective Date of this
Agreement, UR Labs or ProNev failed to fulfill any of its obligations under the
University Agreement or otherwise failed to comply with the terms and conditions
of the University Agreement.

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
19

--------------------------------------------------------------------------------

 





2.6.  Enforcement Procedure. During the term of the Progenics-Wyeth Agreement,
the University irrevocably waives compliance with the first paragraph of Section
5 of the University Agreement that requires an Independent Patent Attorney to
make a prima facie determination in the event of alleged third party
infringement. Rather, the University hereby agrees that during the term of the
Progenics-Wyeth Agreement, Wyeth shall have the right to enforce the University
Patents to the same extent, and following the same procedure as set forth, in
the Progenics-Wyeth Agreement with respect to the Progenics Patent Rights.


2.7.  Access to University Information. The University hereby consents to
Progenics sharing with Wyeth and any of its Affiliates and Sublicensees (as such
terms are defined in the Progenics-Wyeth Agreement) all information provided by
the University to Progenics under Section 7(a) of the letter agreement dated as
of September 20, 2001 (the “2001 Letter Agreement”) between the University and
Progenics.


2.8.  Right of First Negotiation. With respect to inventions Controlled by the
University that relate to [*] arising after this date during the term of the
Progenics-Wyeth Agreement, if the University has not licensed such invention(s)
to UR Labs, ProNev or Progenics, the University grants Wyeth a right of first
refusal to negotiate a license to such invention(s) provided it is not obligated
to license, or offer a right of first refusal to, such invention(s) to any third
party. Wyeth acknowledges that Progenics has a right of first refusal in Section
3 of the 2001 Letter Agreement which takes precedent over the right granted to
Wyeth in the preceding sentence. If a license is not executed [*], then such
right of first refusal expires and University shall be free to license said
invention(s) to any third party(s). With respect to any invention conceived or
first reduced to practice in the performance of a federal grant, contract, or
cooperative agreements: such invention shall be subject to the requirements of
35 U.S.C. Section 200 et. seq., as amended, and the implementing regulations and
policies pertaining thereto.


2.9.  Third Party Agreements. University hereby represents, warrants and
covenants that it has not, and prior to the expiration or termination of the
Progenics-Wyeth Agreement will not, enter into any agreement or arrangement
which conflicts with its obligations under the University Agreement or that
restricts, impairs or renders conditional the rights granted to UR Labs under
the University Agreement (except as permitted pursuant to Section 5.1).
University hereby agrees that, if requested by ProNev or a third party, it will
not without Wyeth’s written permission consent to any assignment of the
University Agreement from ProNev to such third party if such assignment would
modify or alter (a) any of the rights obtained by Progenics under the UR
Labs-Progenics Agreement or by Wyeth under the Progenics-Wyeth Agreement or (b)
any of the limitations placed on ProNev (and consequently placed on such third
party) as a consequence of the UR Labs-Progenics Agreement.


2.10.  University Patents. The University represents and warrants that, to its
knowledge, Schedule 2.10-A identifies all University Patents owned solely by the

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
20

--------------------------------------------------------------------------------

 

University (the “Solely Owned University Patents”), and Schedule
2.10-B identifies all University Patents owned jointly with UR Labs or ProNev
(the “Jointly Owned University Patents”), in each case along with the following
information with respect to each identified Patent Right, as applicable: (i)
country, (ii) title, (iii) application number, (iv) application filing date, (v)
patent number, (vi) patent issue date, (vii) listed inventor(s), and (viii)
current owner. The Solely Owned University Patents and the Jointly Owned
University Patents identified on Schedule 2.10 (meaning both 2.10-A and 2.10-B)
constitute all of the University Patents as of the Effective Date.


2.11.  University Employees. To University’s knowledge, all University employees
who contributed to the development of the University Know-How and University
Patents were obligated under University policies to assign all of their rights
in such know-how and Patent Rights to the University.


2.12.  Consent to Assignment of University Agreement to ProNev. The University
hereby consents to the assignment by UR Labs of all of its rights, title and
interests in the University Agreement to ProNev and ProNev’s assumption of the
same from UR Labs pursuant to the Agreement and Plan of Reorganization dated as
of December 21, 2005 by and among Progenics, ProNev, UR Labs, and the
shareholders of UR Labs, pursuant to which ProNev expressly assumed the
performance of all the terms and conditions of the University Agreement to be
performed by UR Labs from and after December 21, 2005.



3.  
Progenics and ProNev Acknowledgments and Agreements



 
3.1.  University Payments. University Payments. As a result of the UR Labs
Acquisition and in accordance with Section 6.2.4 of the Progenics-Wyeth
Agreement, Progenics and ProNev (collectively, the “Progenics Parties”) hereby
acknowledge and agree that they are responsible for the ongoing payment to
University of all University Payments. The “University Payments” are equal to
the amounts that, [*].


3.2.  University Payments and the Wyeth Agreement. Without limiting the
generality of the definition of University Payments in Sections 3.1, the
Progenics Parties and University hereby acknowledge and agree that, pursuant to
compromises reached between Progenics Parties and University as to the amounts
due to University as a result of the application of the provisions of the
University Agreement and the UR Labs-Progenics Agreement to amounts payable with
respect to the Progenics-Wyeth Agreement, the University Payments due to the
University related to the Progenics-Wyeth Agreement include the following:


3.2.1.  Reimbursement of [*]. University agrees [*].

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
21

--------------------------------------------------------------------------------

 

3.2.2.  [*]. University and Progenics Parties agree that [*], the following
shall be due to University as University Payments: (i) with respect to [*], and
(ii) with respect to [*].


3.2.3.  [*]. University and Progenics Parties agree that [*], the University
Payments shall be calculated as follows: [*].


3.2.4.  Royalties. Pursuant to [*].


3.3.  Guarantee by Progenics. Progenics shall guarantee the full payment by
ProNev of all University Payments pursuant to the guarantee attached hereto as
Exhibit A.



4.  
Wyeth Indemnity of University



4.1.  Wyeth will indemnify, defend and hold harmless the University and each of
its employees, officers, trustees, agents, and each person identified as a
student of the University or as an inventor of a patent or patent application
which is part of the rights being granted to Wyeth and its Affiliates pursuant
to the Progenics-Wyeth Agreement (each, a “University Indemnified Party”) from
and against any and all liability, loss, damage, expense (including attorneys’
fees and expenses) and cost (collectively, a “Liability”) that the University
Indemnified Party may be required to pay to one or more Third Parties resulting
from or arising out of: (a) any [*] on the part of Wyeth or its Affiliates in
performing any activity contemplated by this Agreement; (b) [*]; or (c) the
material breach by Wyeth of any of its representations, warranties or covenants
set forth in the Progenics-Wyeth Agreement; except, in each case, to the extent
caused by [*].
 

5.  
Termination of the University Agreement



5.1.  Termination Not Caused by Progenics Default



5.1.1.  
Direct License to Progenics. During the term of the Progenics-Wyeth Agreement
and solely for the purpose of maintaining the continuity of the license granted
by ProNev to Progenics of the UR Labs-Progenics Agreement, in the event that the
University License Agreement is terminated for any reason other than as a result
of Progenics’ uncured material breach of the UR Labs-Progenics Agreement (a
“Progenics Non-Defaulting Termination”), subject to the occurrence of the
Progenics Non-Defaulting Termination, the University hereby grants and agrees to
grant to Progenics a direct license under the University Patents and University
Know-How, which license shall be on the terms and conditions of the University
Agreement (as amended) and this Agreement. Furthermore, in such event, the
license granted by the University to Progenics under this


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
22

--------------------------------------------------------------------------------

 

Section 5.1.1 shall remain in effect for the duration of the license granted by
Progenics to Wyeth under the Progenics-Wyeth Agreement. ProNev and Progenics
hereby consent to the University’s grant of such a license to Progenics. For
purposes of this Section, the University Agreement shall be deemed terminated on
either (i) the date of termination pursuant to the University Agreement after
giving effect to any cure or grace periods, or (ii) in the event ProNev
initiates litigation or arbitration challenging the existence of a termination
event, the date of a final determination of termination by a court of competent
jurisdiction or binding arbitration panel.



5.1.2.  
Termination of Direct License to Progenics. In the event that the sublicense
granted by ProNev to Progenics under the UR Labs-Progenics Agreement is
terminated, in whole or in part, for an uncured material breach thereof caused
by Progenics, the license granted by the University to Progenics under Section
5.1.1 shall likewise be automatically terminated to the same extent.




5.1.3.  
Payments in the Event of Progenics Non-Defaulting Termination. In consideration
of the direct license granted by the University to Progenics under Section
5.1.1, in the event of a Progenics Non-Defaulting Termination of the University
Agreement, Progenics shall pay to the University any payments which ProNev would
have been required to pay to the University under the University Agreement (had
the University Agreement remained in effect) in connection with the sublicense
of the University Patents and University Know-How under the Progenics-Wyeth
Agreement at such times such payments would have otherwise become due under the
University Agreement. Progenics shall be entitled to deduct any amount paid to
the University under this Section 5.1.2 from any amounts that Progenics owes to
ProNev under the UR Labs-Progenics Agreement.




5.1.4.  
Restatement of License Agreement. In the event of a Progenics Non-Defaulting
Termination of the University Agreement, at Progenics’ or the University’s
request, Progenics and the University shall enter into an agreement
memorializing and restating the direct license granted to by the University to
Progenics under Section 5.1 on the terms and conditions provided for in this
Agreement.



5.2.  Termination Caused by Progenics. 



5.2.1.  
Direct License To Wyeth. Solely for the purpose of maintaining the continuity of
the license granted by Progenics to Wyeth pursuant to the


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
23

--------------------------------------------------------------------------------

 

Progenics-Wyeth Agreement, in the event that (a) the University License
Agreement is terminated as a result of Progenics’ uncured material breach of the
UR Labs-Progenics Agreement that was not, in turn, caused by Wyeth’s uncured
material breach of the Progenics-Wyeth Agreement or (b) there has been a
Progenics Non-Defaulting Termination of the University Agreement but the license
granted in Section 5.1.1 above is subsequently terminated for any reason other
than as a result of Wyeth’s uncured breach of the Progenics-Wyeth Agreement
(each of (a) and (b) a “Wyeth Non-Defaulting Termination”), subject to the
occurrence of the Wyeth Non-Defaulting Termination, the University hereby grants
and agrees to grant to Wyeth a direct license under the University Patents and
University Know-How on the terms and conditions of the University Agreement (as
amended) and this Agreement. Furthermore, in such event, the licenses granted by
the University to Wyeth under this Section 5.2.1 shall remain in effect for the
duration of the license granted by Progenics to Wyeth under the Progenics-Wyeth
Agreement. UR Labs and Progenics hereby consents to the University’s grant of
such a license to Wyeth. For purposes of this Section, the University Agreement
or the license granted in Section 5.2 shall be deemed terminated on either (i)
the date of termination pursuant to the relevant agreement after giving effect
to any cure or grace periods, or (ii) in the event the Progenics initiates
litigation or arbitration challenging the existence of a termination event, the
date of a final determination of termination by a court of competent
jurisdiction or binding arbitration panel.



5.2.2.  
Termination of Direct License to Wyeth. In the event that the sublicense granted
by Progenics to Wyeth under the Progenics-Wyeth Agreement is terminated in whole
or in part, for an uncured material breach thereof caused by Wyeth, the license
granted by the University to Wyeth under Section 5.2.1 shall likewise be
automatically terminated to the same extent.




5.2.3.  
Payments in the Event of Wyeth Non-Defaulting Termination. In consideration of
the direct license granted by University to Wyeth under Section 5.2.1, in the
event of a Wyeth Non-Defaulting Termination of the University Agreement or the
license granted under Section 5.1.1, Wyeth shall pay to the University any and
all payments which ProNev would have been required to pay to the University
under the University Agreement (had the University Agreement remained in effect)
in connection with the sublicense of the University Patents and University
Know-How under the Progenics-Wyeth Agreement at such times as such payments
would have otherwise become due under the University Agreement. Wyeth shall be
entitled to deduct any amount paid to the University under this Section 5.2.3
from any amounts that Wyeth owes to Progenics under the Progenics-Wyeth
Agreement.


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
24

--------------------------------------------------------------------------------

 






5.2.4.  
Restatement of License Agreement. In the event of a Wyeth Non-Defaulting
Termination of the University Agreement or the license granted under Section
5.1.1, at Wyeth’s request, Wyeth and the University shall enter into an
agreement memorializing and restating the direct license granted to by the
University to Wyeth under Section 5.2 on the terms and conditions provided for
in this Agreement.




6.  
Miscellaneous Provisions



6.1.  Prior Agreements. In the event of a conflict between this Agreement and
any provision of the University Agreement, the UR Labs-Progenics Agreement, or
the 2001 Letter Agreement (collectively the “Prior Agreements”), then this
Agreement will control. To the extent the provisions in this Agreement conflict
with a provision of any Prior Agreement, then such prior agreement shall be and
hereby is amended to render it consistent with this Agreement. However, except
as set forth in this Agreement, the Prior Agreements remain in full force and
effect.


6.2.  Further Assurances. At the request and expense of any other party hereto,
each party hereto will cooperate in any reasonable effort to carry out the
intentions of this Agreement, including, without limitation, providing such
further assurances, and executing such further consents, agreements, and
releases, as are reasonably required by the requesting party to allow it to
fully enjoy the benefits of this Agreement.


6.3.  Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto, their successors and permitted assigns.


6.4.  Amendments. This Agreement may be amended or modified at any time or from
time to time only by an express written agreement, signed by all parties to this
Agreement, and which expressly refers to this Agreement.


6.5.  Waivers. The failure of any party to require performance by another party
of any provision hereof, or to enforce any remedies it may have against such
other party, shall in no way affect the right thereafter to enforce this
Agreement and require full performance by any other party. The waiver by a party
of any breach of any provision of this Agreement shall not constitute a waiver
of any succeeding breach of that provision or of any other provision.


6.6.  Severability. If any provision of this Agreement shall be adjudicated to
be invalid or unenforceable in any action or proceeding for any reason, whether
in its entirety or in any portion, then such part shall be deemed amended, if
possible, or

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
25

--------------------------------------------------------------------------------

 

deleted, as the case may be, from this Agreement in order to render the
remainder of this Agreement and any provision hereof both valid and enforceable.


6.7.  Entire Agreement. This Agreement, together with the University Agreement,
the UR Labs-Progenics Agreement and the Progenics-Wyeth Agreement, constitutes
the entire agreement between the parties with respect to the subject matter
hereof.


6.8.  Counterparts. This Agreement may be executed in any number of counterparts
which taken together shall constitute one and the same instrument.


6.9.  Governing Law. All matters affecting the interpretation, validity and
performance of this Agreement shall be governed by the laws the state of New
York.


6.10.  Independent Contractors. In the performance of this Agreement no party is
authorized or empowered to act as agent for any other party for any purpose and
shall not on behalf of any other party enter into any contract, warranty, or
other representation as to any matter. No party shall be bound by the acts,
conduct, obligations, representations or warranties of any other party.




[Signature page follows.]

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 
 
26

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers.
 


 
The University of Chicago    Wyeth, acting through  its Wyeth   
On Behalf of itself and its Affiliate,   Pharmaceuticals Division 
ARCH Development Corporation


By:_/s/ AEP Thomas________________  By:_/s/ Mark L. Lee__________


Name: _AEP Thomas_______________  Name: _Mark L. Lee_________


Title: _Director, Office of Technology&   Title: _Senior Vice President-Global
 Intellectual Property_______ Business Development______
 




Progenics Pharmaceuticals Nevada, Inc.  Progenics Pharmaceuticals, Inc.




By:_/s/ Mark R. Baker_______    By:_/s/ Mark R. Baker________


Name: _Mark R. Baker________    Name: _Mark R. Baker_________


Title: _Secretary_____________    Title: _Senior Vice President &
 General Counsel_______


 

[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
 
27

--------------------------------------------------------------------------------

 



SCHEDULE 2.10
UNIVERSITY PATENTS



[*]











[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 


 
 
28

--------------------------------------------------------------------------------

 
 


EXHIBIT A
PROGENICS GUARANTEE


[*]
 
 
 


[*] CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
 